Citation Nr: 1723141	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  06-13 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana 


THE ISSUES

1.  Entitlement to an increased rating for right knee meniscectomy with severe degenerative joint disease, currently evaluated as 40 percent disabling prior to June 10, 2015; and after a one year period of a 100 percent total rating, in excess of 40 percent from August 1, 2016.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to an increased rating for left knee degenerative joint disease, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for right hand disability. 

5.  Entitlement to service connection for a back disability, as secondary to service-connected knee disabilities. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to August 1969. 

This appeal originally came before the Board of Veterans' Appeals (Board) from October 2004 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

This case was previously before the Board in January 2010 and June 2011 when it was remanded for additional development. 

In a July 2015 rating decision, the rating for total knee replacement, right knee (previously meniscectomy with associated severe degenerative joint disease) was increased to 100 percent disabling effective June 10, 2015.  Following the expiration of the temporary 100 percent evaluation, the right knee disability rating was then assigned the pre-surgery evaluation of 40 percent.  The United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating for the right knee remains in appellate status.  

In November 2016, the Veteran testified at a Board hearing before the undersigned via a video hearing from the RO.  

The issues of increased ratings for left knee and right hand scar disabilities as well as service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 10, 2015, the Veteran had, at worse and with consideration of pain and all pertinent factors, flexion limited to 30 degrees and extension limited to 30 degrees; symptomatic removal of the semilunar cartilage; but no above the knee amputation.  

2.  From August 1, 2016, post-total right knee replacement, the Veteran had chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

2.  Effective from August 2004, the Veteran's service-connected disabilities met both the schedular criteria for a TDIU and precluded him from securing or following a substantially gainful occupation


CONCLUSIONS OF LAW

1.  Prior to June 10, 2015, the criteria for a combined 60 percent rating (40 percent pursuant to Diagnostic Code 5261, 20 percent pursuant to Diagnostic Code 5260, and 10 percent pursuant to Diagnostic Code 5259) for service-connected right knee disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.59, 4.71a, Diagnostic Codes 5259, 5260, 5261 (2016).

2.  From August 1, 2016, post-total right knee replacement, the criteria for a 60 percent rating for service-connected right knee disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.59, 4.71a, Diagnostic Code 5055 (2016).

2.  Effective from August 2004, the Veteran is individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claims and all appropriate development was undertaken in this case, as to the issues decided below.  The Veteran was also afforded a hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  


Ratings

The Veteran has been service-connected for a right knee disability since August 1995.  The disability was characterized as residuals of right knee meniscectomy with severe degenerative joint disease.  In a May 2003 rating decision, the initial evaluation of 10 percent was increased to 30 percent effective from December 2002 under Diagnostic Code 5259 5257.  The October 2004 rating decision on appeal denied an increased rating.  In a subsequent January 2007 rating decision, during the pendency of this appeal, the evaluation was increased to 40 percent effective from August 2004 under Diagnostic Code 5259 5261.  Thus, the current claim is for an increased rating, in excess of 40 percent.  The Veteran subsequently underwent a total right knee replacement.  In a July 2015 rating decision, he was assigned a total 100 percent rating effective June 10, 2015 for his right knee disability which was recharacterized as total knee replacement, right knee.  Following the expiration of the temporary 100 percent evaluation (as required by the rating criteria per below), the 40 percent rating was reinstated, but under Diagnostic Code 5055, per below.  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman, No. 15-1357, 2016 WL 7240720.

In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriated diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.  The diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002.  The Veteran does not have x-ray evidence of arthritis or the diseases under Diagnostic Codes 5013 through 5024.

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from zero degrees to 140 degrees.

It is possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability or under Diagnostic Code 5258-9 for cartilage impairment.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  

The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Under Diagnostic Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.

Under Diagnostic Code 5262, malunion impairment of the tibia or fibula with a slight knee or ankle disability will be assigned a 10 percent rating, malunion of the tibia and fibula with malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and non-union of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

Under Diagnostic Code 5055, for one year after a prosthetic replacement of the knee joint, the knee is rated at 100 percent.  Thereafter, a 60 percent rating is assignable for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are rated under Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension) and 5262 (impairment of the tibia and fibula). The minimum rating after a knee replacement is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Diagnostic Code 5256 pertains to ankylosis of the knee.  A 30 percent rating is assignable for ankylosis of the knee at a favorable ankle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assignable for ankylosis of the knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating is assignable for ankylosis of the knee in flexion between 20 degrees and 45 degrees.  A 60 percent rating is assignable for extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more.  

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were amputation to be performed.  See 38 C.F.R. § 4.68, or the "amputation rule."  An above the knee amputation, not to include a thigh amputation, is rated 60 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5162, 5163.

To the extent that the Board determines that different diagnostic codes are for application in this case as fully explained above, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology; any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In September 2004, the Veteran was afforded a VA examination.  There were well-healed surgical scars from previous surgery.  There was no effusion of the right knee.  There was pain on palpation over the medial and lateral join compartments.  There was painful and limited, range of motion in the right knee joint.  Flexion was possible up to 120 degrees, but the Veteran lost an additional five degrees with repetition.  The Veteran had full extension.  There was crepitation on motion of the knee.  The Veteran had good stability of the medial and lateral compartments and the anterior and posterior cruciate ligaments.  His gait was antalgic with limping with the right leg because of right knee pain.  X-rays showed severe three-compartment degenerative joint disease.  There were well-healed surgical scars from the previous meniscal removal.  There was a small amount of effusion of the right knee.  There was pain on palpation over both the medial and lateral joint compartments.  There was painful and limited range of motion in the right knee joint as well as crepitus noted on examination.  Flexion was possible up to 100 degrees.  The Veteran also had limited extension with a loss of extension by approximately 20 degrees.  The Veteran had good stability of the medial and lateral collateral ligaments and the anterior and posterior cruciate ligaments were also stable  The Veteran's gait antalgic with limping on the right leg because of the right knee pain.  The Veteran ambulated without a cane or crutch but he did wear a brace.  During repetitive motion of the right knee joint, the Veteran had increased pain and easy fatigability as well as decreased range of motion of at least 5-10 degrees.  The x-rays were consistent with the last examination.  

In December 2006, the Veteran was afforded a VA examination.  At that time, a small amount of effusion was noted in the right knee.  There was pain on palpation over both the medial and lateral joint compartments.  There was painful and limited range of motion in the right knee joint as well as crepitus noted on examination.  Flexion was possible up to 100 degrees.  The Veteran had limited extension with a loss of extension by approximately20 degrees.  There appeared to be good stability of the medial and lateral collateral ligaments and the anterior and posterior cruciate ligaments were stable.  The Veteran's gait antalgic with limping on the right leg because of the right knee pain.  The Veteran ambulated without a cane or crutch, but he wore a brace.  During repetitive motion of the right knee joint, the Veteran had increased pain, easy fatigability and decreased range of motion of at least 5-10 degrees.  The diagnosis was severe injury of the right knee joint in 1968; chronic pain in entire right knee joint; and severe tricompartmental degenerative osteoarthritis.  

In December 2007, the Veteran was afforded another VA examination.  Examination of the right knee showed that the Veteran had a scar due to arthroscopic surgery of the right knee.  There was mild swelling of the soft tissues of the right knee. There was no effusion at this time.  There was mild tenderness of the right knee.  There was no erythema or increased temperature of the right knee.  There was no laxity of medial and lateral collateral ligaments.  There was mild weakness and wasting of the right quadriceps muscle.  Range of motion of right knee on flexion was limited to 40 degrees, and hyperextension was limited to -5 degrees.  With repetitive movement of right knee, there was increasing pain, weakness, fatigue, and lack of endurance.  Pain was the major factor which reduced flexion by 30 degrees with repetitive movement of the right knee.  He could not hop on his right leg.  He was unable to squat.  McMurray and Lachman tests were negative.  

A January 2010 private report indicated that the Veteran had a hemarthrosis of the right knee with moderate arthritic changes of the patellofemoral joint lateral compartment joint pain synovitis.  It was noted that at some point, a knee replacement operation might be necessary to address the arthritic changes.

In a March 2010 letter, a longtime friend of the Veteran indicated that the Veteran's knee appeared to be giving him a great amount of pain and discomfort.  He walked slowly and with an awkward gait.  He needed to rest.  He reportedly acted like an eighty year old and also used a cane.

In June 2010, the Veteran was afforded another VA examination.  The Veteran had a well-healed surgical scar from previous surgeries for meniscal removal.  There was no effusion or pain on palpation over the medial and lateral joint compartment.  The Veteran had painful and limited range of motion in the right knee joint with crepitation.  Flexion was possible up to 95 degrees.  The Veteran had limited extension and extension was -15 degrees.  The Veteran had good stability of medial and lateral collateral ligaments and anterior and posterior cruciate ligaments.  McMurray and Lachman tests were negative.  After repetitive motion in the right knee joint.  He had increased pain, easy fatigability, lack of endurance, and decreasing extension only to 20 degrees.  There is no change of the other range of motion.  The Veteran's gait was with limping on the right leg with the help of a cane.   The diagnoses were severe right knee sprain with tear of lateral meniscus, status post lateral meniscectomy; chronic pain in right knee joint, status post arthroscopic surgery in 1999; and severe tricompartmental degenerative joint disease of right knee, traumatic.

A July 2010 addendum indicated that the severity of the right knee condition was both severe and progressive as the Veteran needed a cane and had a limp due to his favoring of the right knee.  In addition, the future need for a right knee replacement was discussed.  

In November 2010, the Veteran was afforded a VA examination of his right knee.  He had tenderness along the lateral joint line and inferior patella.  There was no crepitation, clicks or snaps, grinding, or instability.  He had patellar abnormality, effusion, and a surgically absent meniscus.  McMurray test was negative.  Range of motion testing revealed extension of 30 degrees and flexion of 95 degrees.  There was additional limitation of motion after three repetitions due to pain.  Flexion was then limited to 85 degrees.  There was no ankyloses.  X-rays revealed moderate osteoarthritis of the right knee.  It was noted that the Veteran was retired and had stopped working in 2008.  The right knee resulted in decreased mobility, problems with lifting and carrying, and a lack of stamina, decreased strength, and lower extremity pain.  He also had a limited ability to sit, stand, or walk as his knees would stiffen with sitting and he had pain with swelling on walking and standing.  There were effects on the Veteran's usual daily activities.  He had severe impairment with chores, shopping, and recreation, moderate impairment on traveling and driving, and exercise was prevented.  The Veteran also needs to stand and move whenever he was driving or sitting more than a few hours.  The examiner opined that the Veteran's knee disabilities prevented him from securing and maintaining substantially gainful physical and sedentary employment.  The constant knee pain along with the hydrocodone to control it combined with the Veteran's limited mobility rendered him unable to secure and maintain substantially physically and sedentary gainful employment.  

In December 2013, the Veteran was afforded another VA examination.  The Veteran explained his flare-ups.  The Veteran stated that he had flare-ups in his knees on the average and that they lasted about a couple of hours on the average.  During a flare-up in his knees, he stated he had difficulty walking, and he had to rest his legs.  He stated that during a flare-up he was unable to state what portion of the range of motion was affected without resorting to mere speculation, per the Veteran's statement.  On testing, the Veteran had flexion to 90 degrees with pain starting at 80 degrees; and extension to 30 degrees with pain at that point.  There was no change with three repetitions.  The Veteran demonstrated less movement than normal, weakened movement, pain on movement, deformity, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  There was tenderness or pain to palpation for joint line.  Strength testing was normal.  All stability testing was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have shin splints (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The examiner indicated that the Veteran had a meniscal tear which resulted in frequent episodes of joint "locking" and joint pain as well as  frequent episodes of joint effusion.  The Veteran had a meniscectomy and did not have any residual signs and/or symptoms due to a meniscectomy.  However, the examiner then indicated that the Veteran had also had arthroscopic meniscectomy resulting in locking, swelling, and pain.  The Veteran had residual scarring, but the scarring was not painful and/or unstable, or of a total area of greater than 39 square cm (6 square inches). The Veteran had tenderness with anterior and posterior drawer testing and with medial and lateral compartment compression, but there was no ligamentous laxity.  The Veteran occasionally used a brace and regularly used a cane.  There was no x-ray evidence of patellar subluxation.  X-rays showed moderate narrowing of the lateral joint compartment of the right knee.  The examiner indicated that due to the Veteran's knee condition, there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  With regard to work, Veteran stated he had problems standing a long time, walking a long distance, and lifting and carrying heavy objects.  In an addendum, it was noted that it was impossible to state without resorting to mere speculation whether pain weakness, fatigability or incoordination could significantly limit functional ability during flare-ups or what change in additional range of motion loss is due to pain use or during flare-ups since the Veteran was not evaluated during a flare-up.  

In December 2016, the Veteran was again examined by VA.  At that time, range of motion was full on extension (zero degrees) and limited to 105 degrees on flexion.  The Veteran had pain on both extension and flexion and he was not able to bend his knee.  There was pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the medial joint line.  The Veteran was not examined during a flare-up and was unable to provide an opinion without resorting to speculation regarding whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  Strength was normal and there was no muscle atrophy.  There was no ankyloses.  Stability testing was normal.  There was no subluxation/dislocation.  The Veteran did not have shin splints (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran had previously undergone a meniscectomy which resulted in knee pain.  In 2015, the Veteran had a total knee replacement which resulted in chronic residuals consisting of severe painful motion or weakness.  The Veteran had surgical scarring, but there was not objective evidence that any of these scars were painful, unstable, had a total area equal to or greater than 39 square cm (6 square inches) or were located on the head, face or neck.  The Veteran occasionally used a cane.  X-rays revealed moderate old posttraumatic and osteoarthritic degenerative changes.  The examiner indicated that due to the Veteran's knee condition, there was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  With regard to work, it was noted that the Veteran would have difficulty doing prolonged standing, walking or sitting and frequent bending at the knee.  

Prior to the temporary total rating which commenced June 10, 2015, the Board notes that the Veteran did not at any time have recurrent subluxation or lateral instability and also did not have any fibular impairment; thus ratings based on the applicable codes for those disabilities is not warranted.  During the appeal period, at worse and with consideration of pain and all pertinent factors, flexion was limited to 30 degrees and extension was limited to 30 degrees.  Under Diagnostic Code 5260, flexion limited to 30 degrees warrants a 20 percent rating and under Diagnostic Code 5261, extension limited to 30 degrees warrants a 40 percent rating.  The Veteran also had his meniscus removed which left residuals which were not limited to painful motion, as such a 10 percent rating is warranted under Diagnostic Code 5259 for symptomatic removal of the semilunar cartilage.  The combined rating under 38 C.F.R. § 38 C.F.R. § 4.25 is 60 percent which is also the maximum rating for the right knee, absent amputation which he did not have.  Further, to the extent that the examinations did not comply with Correia, again, the Veteran cannot be assigned a higher rating pursuant to the amputation rule, so a new examination is unnecessary.

With regard to the period commencing August 1, 2016, the rating criteria for a higher 60 percent rating requires chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The December 2016 examination indicated that the Veteran met this level of disability; thus a 60 percent rating is warranted.

The rating schedule also provides ratings under several Diagnostic Codes for scarring of the skin; however, the Veteran's scarring is asymptomatic and not of sufficient size such as to warrant a separate compensable rating.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 60 percent both prior to June 10, 2015, and from August 1, 2016, after the temporary total rating period.  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h.  

In this case, prior to March, 22, 2012, the only disabilities that were service-connected were the right knee (60 percent), the left knee (10 percent as the currently assigned rating) and the right hand scar (noncompensable as the currently assigned rating.  Although the ratings for the left knee and right hand scar are being remanded, the overall rating combined rating was 70 percent considering the provisions for the bilateral factor and the combined rating per 38 C.F.R. § 4.26, and 38 C.F.R. § 4.25, respectively.  Thus, the Veteran met the schedular requirements for a TDIU.  The indicates that the Veteran has work experience primarily in finance and one year of college,  However, the record also indicates that the Veteran's service-connected disabilities would preclude even a sedentary job.  The Board finds that there is persuasive lay and medical evidence showing that the Veteran was unable to work during this time period due to his bilateral knee disabilities.  The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted effective from August 2004.


ORDER

Entitlement to a 60 percent rating for service-connected right knee disability is granted prior to June 19, 2015, and from August 1, 2016 (after the temporary total rating period), subject to the law and regulations governing the payment of monetary benefits.

A TDIU is granted effective from August 2004, subject to the law and regulations governing the payment of monetary benefits.


REMAND

With regard to the service-connected left knee, the directives of Correia have not been met.  In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.

With regard to the right hand disability, at his Board hearing, the Veteran testified that his right hand injury resulted in more than a scar; rather, he asserted that the arthritis in his right hand is due to the injury.  The Veteran should be afforded a VA examination to specifically address his contentions.

With regard to the claimed low back disability, the VA opinions of record only address whether the low back disability is secondary to the right knee disability, but not the left knee and/or combined bilateral knee disabilities.  Thus, the Board finds that an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for knees.  The DBQ should be filled out completely as relevant.  The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

The same examiner, or another qualified examiner, should also provide an addendum opinion regarding the claimed low back disability.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability is proximately due to, or the result of, the service-connected right and left knee disabilities, combined.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability is permanently aggravated by the Veteran's service-connected right and left knee disabilities, combined.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Schedule the Veteran for a VA hand examination to determine the nature and etiology of any current right hand disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran's right hand injury which resulted in a laceration of the right hand between the index and middle fingers, also resulted in arthritis of the right hand (or other disability of the hand) or if arthritis was manifest within one year of service.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


